      Case 1:20-cr-00192-JPO Document 46 Filed 03/08/21 Page 1 of 1




                                                                    March 3, 2021

BY ECF AND EMAIL

The Honorable J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


               Re:    United States v. Timmie Sampson, et al.
                      Case No. 20 Cr. 192 (JPO)


Dear Judge Oetken:

        I write on behalf of our client, Timmie Sampson, having been duly appointed on
September 22, 2020, as replacement counsel pursuant to the Criminal Justice Act
(“CJA”), Title 18 U.S.C. § 3006A(b), to respectfully request a temporary modification to
the electronic monitoring condition of Mr. Sampson’s bond to permit him to undergo a
medical examination.

        On November 29, 2020, Mr. Sampson was released on a $150,000 bond subject to
various conditions including electronic monitoring. Mr. Sampson is currently scheduled
to undergo a magnetic resonance imaging (“MRI”) examination on March 8, 2021. His
physician has advised him that his electronic monitoring bracelet must be removed prior
to his MRI examination. We contacted Mr. Sampson’s pretrial services officer, Josh
Rothman, as well as AUSA Sebastian Swett, and neither Pretrial Services nor the
government has any objection to the proposed temporary modification. Accordingly, we
respectfully request that the Court grant a temporary modification to the electronic
monitoring condition of Mr. Sampson’s bond to permit him to have his electronic
monitoring bracelet removed on the morning of Monday, March 8, 2021, and reinstalled
later the same day following the MRI examination.
 Granted.                                   Respectfully submitted,
 So ordered.
  3/8/2021
                                             /s/ Michael Tremonte

                                            Michael Tremonte
                                            Kandice Purdy (admission pending)

cc:    All counsel of record (via ECF)
